SOMEBYILLE, J.
— The rule is uniformly settled, that a court of equity will not reform a written instrument, by correcting an alleged mistake in it, on parol evidence, unless the mistake is plain, and clearly established by full and satisfactory proofs. — Clopton v. Martin, 11 Ala. 187; 1 Brick. Dig. 685, § 664, and cases cited ; 1 Story’s Eq. Jur. § 157. As expressed by Mr. Waterman, “the parol testimony must be clear and strong, and such as to leave no doubt of the mistake.” — Waterman on Spec. Perf. § 380. In many adjudged cases, it has been said, that the mistake must be proved' “ beyond a reasonable doubt.” Hudson Iron Co. v. Stockbridge Iron Co., 107 Mass. 290; Shattuck v. Gay, 45 Vt. 87; Edmonds' appeal, 59 Penn. St. 220. It is said by Mr. Story, that all relief is forbidden, “ whenever the evidence is loose, equivocal, or contradictory, or it is in its texture open to doubt, or to opposing presumptions.” — 1 Sto*420ry’s Eq. Jur. (12th ed.) § 157. Mr. Pomeroy, in his recent and most excellent treatise on Equity Jurisprudence, says: “ The authorities all require, that the parol evidence of. the mistake, and of the alleged modification, must be most clear and convincing: in the language of some judges, ‘the strongest possible;’ or else the mistake must be admitted by the opposite party ; the resulting proof must be established beyond a reasonable doubt. Courts of equity do not grant the high remedy of reformation, upon a probability, nor even upon a mere preponderance of evidence, but only upon a certainty of the error.” 2 Pom. Eq. Jur. § 859, Note 2, and cases cited.
The application of this rule is fatal to the present case. The evidence is far from being sufficiently clear and satisfactory, to establish the alleged mistake in the deed made by Hall to the defendant, Jefferson Marsh. The chancellor so decided, and ■his decree is affirmed.